Citation Nr: 0213265	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right foot disorder 
characterized as subtalar arthritis with secondary subtalar 
fusion to include as secondary to service-connected plantar 
fasciitis.

(The issue of entitlement to an increased rating in excess of 
10 percent for plantar fasciitis will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee, issued 
in October 1998 and December 1999. 

The appellant indicated that he wanted a Travel Board hearing 
at the RO in a March 2000 VA Form 9.  In an August 2001 VA 
Form 21-4138, the veteran withdrew his request for a Travel 
Board hearing and instead requested an RO hearing before a 
decision review officer.  In a December 2001 statement, the 
veteran withdrew his request for a hearing and therefore the 
Board will continue with the appeal.  See 
38 C.F.R. § 20.704(e) (2001).

A review of the claims file indicates that, in a VA Form 21-
4138 dated in September 1999, the veteran filed a claim for a 
temporary total rating under 
38 C.F.R. § 4.30 (2001).  This matter has not been 
adjudicated and is referred to the RO for appropriate action.

Except for the issue of entitlement to service connection for 
a right foot disorder characterized as subtalar arthritis 
with secondary subtalar fusion to include as secondary to 
service-connected plantar fasciitis, the remaining issue is 
the subject of additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  After completion of the 
development, the Board will give notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
Following notice of development and review of any response to 
that notice, the Board will prepare a separate decision 
addressing the issue of an increased rating in excess of 10 
percent for plantar fasciitis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the service connection claim on 
appeal.

2.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran's 
current right foot disorder characterized as subtalar 
arthritis with secondary subtalar fusion began during 
service.


CONCLUSION OF LAW

The veteran's right foot disorder characterized as subtalar 
arthritis with secondary subtalar fusion was incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection have been properly developed as service and VA 
medical records and VA examination reports dated in January 
1994 and July 2001 have been associated with the claims file.  
The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 2001), 
particularly in light of the decision granting service 
connection.  In this connection, the Board finds that the 
service and VA medical records and the VA examination reports 
are adequate for determining whether service connection is 
warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a March 2000 statement of the case (SOC) 
and a March 2002 supplemental statement of the case (SSOC), 
as the RO advised the appellant of what must be demonstrated 
to establish service connection. 

Even though the RO originally denied the claim as not well 
grounded, the Board finds no prejudice to the appellant in 
this case by proceeding with the adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified him of the requirements needed for 
entitlement to service connection in a March 2000 SOC and a 
March 2002 SSOC discussed his claim on the merits.  The RO 
notified the appellant that for service connection there must 
be evidence of a current disability, evidence of a disease or 
injury due to service, and evidence of a link between the 
disability and service or, on a secondary basis, to a 
service-connected disability.  All of the relevant evidence 
was considered.  Moreover, in light of the decision granting 
service connection, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Factual Background

Service medical records show that the veteran first 
complained of right ankle problems in January 1979.  The 
impression was functional stress.  At a later visit, the same 
month, the veteran was diagnosed with Achilles tendonitis.  
In February 1979, the veteran was treated for swollen ankles.  
May 1979 X-rays for a possible inversion injury to the right 
ankle were within normal limits.  At a 1980 podiatry 
consultation, the veteran complained of sharp pain localized 
to the lateral aspect of the right ankle, with a history of 
injury to the ankle.  On examination, the veteran had 
decreased range of motion of the subtalar joint.  The 
impression was rule out degenerative joint disease. X-ray 
study dated in February 1980 showed the medial subtalar facet 
to be narrowed and sclerosed.  While complete bony union was 
not seen, the position of the medial facet and its 
irregularity suggested fibrous talocalcaneal coalition at the 
sustentaculum.  The veteran was placed on physical profile.  
In May 1980, the veteran complained of foot pain secondary to 
boots.  X-ray study showed posterior middle talocalcaneal 
narrowing, suspect fibrous ankylosis impending.  The 
assessment was impending fibrous ankylosis, continue current 
physical profile.  In October 1980, the veteran was seen for 
pain in the right tibia.  The assessment was rule out stress 
fracture.  The veteran was treated for right ankle pain in 
July 1981.  The assessment was chronic arthralgia.  In August 
1981, he complained of sharp pain in the right leg and foot 
associated with prolonged standing.  On examination, vascular 
was normal.  The veteran had an anterior cavus-type foot.  
There was pain with palpation of the medial tuber of the os 
calcis and inferior aspect of the malleolus.  No heat, 
swelling or redness was noted.  X-ray study of the foot 
revealed mild degenerative changes but no obvious pathology.  
The impression was possible plantar fascial/lateral ligament 
strain secondary to anterior os calcis.  The clinical 
findings were noted as normal for the veteran's feet and 
musculoskeletal system on his October 1981 separation 
examination report.

VA inpatient and outpatient records from May to December 1993 
were negative for any complaints of, or diagnosis, for right 
foot or ankle disorders.

At a January 1994 VA examination, the veteran complained of 
persistent right ankle pain, which he reported was 
exacerbated with running or standing.  He admitted to one 
episode of ankle swelling.  He described the pain as 
initially starting along the plantar region of his foot 
toward the heel and radiating up around his lateral malleolar 
region and up along his Achilles tendon sheath.  When the 
pain occurred, it usually took three to four days to improve.  
On examination, the veteran was able to stand, squat, 
supinate, pronate and rise on his toes and heels without a 
problem.  His foot examination was grossly normal.  Function 
was normal.  No deformity, effusions, or tenderness was 
noted.  He had full range of motion and could dorsiflex to 10 
degrees and plantar flex to 45 degrees without pain.  Right 
ankle X-rays showed no articular or osseous abnormalities.  
The diagnosis was plantar fasciitis.

VA treatment records from December 1995 to November 1999 show 
complaints of right foot pain.  In December 1995, the veteran 
complained of lateral foot pain with standing, radiating up 
the fibula.  X-rays showed right pes planus.  The impression 
was lateral impingement likely secondary to pes planus and 
valgus heel with standing.  On examination in June 1996, the 
veteran was unable to toe walk secondary to pain.  July 1996 
X-rays showed an incomplete bony coalition of the medial 
facet of the talocalcaneal joint.  A computed tomography (CT) 
scan revealed a healed fracture of the right calcaneus.  
There was narrowing and irregularity of the middle facet of 
the subtalar joint and mild widening of the calcaneus as the 
result of earlier fracture.  The impression included 
talocalcaneal coalition and talonavicular degenerative joint 
disease.  While hospitalized in January 1998 for substance 
abuse, the veteran complained of right foot pain and was seen 
by orthopedics.  June 1998 records show that the veteran's 
right foot was exquisitely tender at the heel on calcaneal 
manipulation.  It was tender over lateral compartment, 
compartment soft.  X-rays showed marked degenerative joint 
disease of the right talocalcaneal joint and the 
talonavicular joint.  

A September 1999 VA hospital report shows that the veteran 
complained of intractable heel pain that had not improve with 
conservative measures.  He stated that he got relief with 
immobilization and rest measures and had elected to have a 
subtalar fusion on the right foot.  On examination, there was 
severe pain on any movement of the subtalar joint and medial 
and lateral plane and there also was pain on standing and 
walking.  X-rays confirmed subtalar degenerative joint 
disease with sclerosis.  The veteran underwent a subtalar 
fusion.  On discharge, the wound was clean and dry; the 
lateral incision was healed with no signs of secondary 
infection.  Neurovascular was intact.  But the veteran was 
nonweightberaing apparently.  The diagnosis was severe 
subtalar arthritis on admission and was the same on 
discharge, resolved secondary to subtalar fusion done on the 
right on September 22, 1999.

VA treatment records from November 1999 to April 2000 show 
that, when the veteran was seen in November 1999 for a 
follow-up visit, he still had significant pain.  X-rays 
revealed subtalar fusion, negative for fracture or 
dislocation.  The assessment was healing subtalar fusion 
right ankle.  In December 1999, the veteran complained that 
pain was keeping him awake.  On examination, there was no 
flexion, extension, inversion or eversion of the foot.  The 
impression was probable last diagnosis status post 
nontarsarcalcaneal fusion.  In January 2000, he still had 
some pain anterior to foot, lateral side.  He got relief with 
a Cam walker only.  The problem was rule out nonunion 
subtalar fusion.  X-rays revealed very little change in the 
position and alignment of the subtalar arthrodesis when 
compared to the images taken in September 1999.  The X-ray 
impression was major abnormality, no attention needed.  

April and May 2000 VA hospital reports show that, after a 
subtalar fusion in 1999, the veteran continued to have pain 
in the mid foot and the lateral hind foot areas.  The veteran 
had been immobilized but continued to experience pain.  He 
could not stand on his foot more than about two hours without 
swelling and increased pain.  He could not walk.  His daily 
living activities had been significantly affected.  X-rays 
and CT scans revealed a fracture of the shank of the screw 
and apparent nonunion with windshield wiper effect and 
suggested some failure to heal on the outer edges of the bone 
graft subtalar.  On examination, the veteran had significant 
pain on the anterior portion of the talonavicular and 
calcaneocuboid joints on deep pressure on dorsiflexion.  He 
had been immobilized in a Cam walker, which did give him some 
relief.  When he came out he would begin to have pain again.  
In May 2000, dorsiflexion was approximately to 20 degrees and 
plantar flexion was to 25 degrees.  Eversion was somewhat 
nonpainful and adduction of the mid foot and forefoot was 
painful.  Neurovascular was intact.  Homan's sign was 
negative.  X-rays suggested calcaneocuboid arthritis, 
talonavicular arthritis, and cuneiform joints.  The veteran 
underwent triple arthrodesis of the right mid foot.  On 
discharge, the veteran's overall condition was improved and 
his prognosis was good.  The diagnoses were failed subtalar 
fusion on the right and talonavicular arthritis, 
calcaneocuboid arthritis, and cuneiform arthritis before the 
surgery and fused subtalar joint with mid foot arthritis 
following the surgery.   

VA records following the May 2000 surgery show that, at a 
July 2000 follow-up visit, the veteran was unable to bear 
weight.  At an August 2000 visit, the veteran complained of 
some forefoot pain but he indicated that he had been 
increasingly standing and walking on his foot without the use 
of an assistive device.  On examination, it was tender over 
the great toe metatarsophalangeal joint of the right foot 
with palpation but not with axial loading or range of motion 
of the joint.  His ankle dorsiflexed only to 90 degrees and 
plantar flexed to 110 degrees.  Neurovascular was intact.  
His incisions were well healed.  The veteran had a little bit 
of tenderness over the scar but had no significantly 
prominent hardware.  X-rays revealed the hardware was intact.  
There was no suggestion of loosening and the fusion looked 
intact.  A February 2001 record shows the veteran was tender 
under his first metatarsal head and along the lateral and 
medial scar lines of his incisions, which appeared to be well 
healed.  He could plantar flex to 20 degrees.  Sensation was 
grossly intact.  Tinel test over the lateral incision noted 
two primary areas of tenderness, just directly under the 
lateral malleolus and at the distal-most aspect of the 
lateral incision.  X-rays showed effusion of the hind foot, 
with continued radiolucent line between the talus and the 
first cuneiform suggesting an incomplete fusion at that 
joint.  At a VA June 2001 visit, the veteran continued to 
have pain localized mostly at the lateral surfaces of his 
foot over the incisions as well as to the base of his fifth 
metatarsal.  Although occupational therapy had given the 
veteran a rockerbottom shoe, the veteran only wore it for one 
week, stating that he had to stop due to severe pain.  He 
stated that he could only walk for about three hours before 
having the onset of sharp shooting pain radiating from the 
dorsal and lateral surface of his right foot.  On physical 
examination, the veteran was nontender at the base of the 
fifth metatarsal and was also tender along the old lateral 
incision.  With tapping, the veteran had a positive Tinel 
sign.  His range of motion was to 20 degrees of plantar 
flexion.  Sensation was grossly intact.  The assessment was 
status post subtalar, calcaneal cuboid, talonavicular and 
talar first cuneiform fusion.  The veteran continued to have 
what sounded like a neuropathic pain in his right foot.  
Since an injection at the last visit failed to relieve the 
veteran's pain he was referred to the Pain Clinic for 
management of right ankle pain.  In a September 2001 follow-
up, the veteran had some tenderness along the right calcaneal 
area and lateral malleolus in the right leg; however, there 
was no erythema, effusions, or warmth noted.  The impression 
included calcaneal tendonitis.  

At a July 2001 VA examination, the examiner indicated that he 
had reviewed the veteran's chart.  He noted that a June 1996 
X-ray showed possible evidence of a talocalcaneal tarsal 
coalition.  This was followed by a CT scan of the right foot, 
which revealed that there was a "healed fracture" of the 
right calcaneus and narrowing and irregularity of the middle 
facet of the subtalar joint.  The veteran was followed on an 
outpatient basis.  His pain eventually became unbearable and 
he underwent a subtalar fusion.  This fusion operation 
apparently failed and he underwent a revision arthrodesis.  A 
triple arthrodesis was performed.  The veteran complained of 
near constant pain with swelling on prolonged standing.  He 
indicated that he could only stand on his feet for about four 
hours.  Occasionally, he wore a custom rockerbottom insole.  
The veteran was employed as a custodian at the airport, which 
involved a lot of walking, and he indicated that he had had 
some difficulty with the job due to his foot.  On 
examination, the veteran had a well-healed lateral incision 
and a well-healed medial incision along the right aspect of 
his foot.  He had painless range of motion of his ankle.  
Ankle range of motion was dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees.  He had clinically stable 
subtalar, talonavicular and calcaneocuboid fusions.  There 
was no evidence of infection.  The veteran was very tender to 
palpation along his peroneal tendon.  X-rays revealed 
multiple cannulated lag screws with fusion of the subtalar, 
calcaneal cuboid, talonavicular and navicular first cuneiform 
articulations.  There were no interval changes when compared 
to the July 2000 and February 2001 X-rays.  The impression 
included peroneal tendinitis and status post triple 
arthrodesis for chronic hind foot pain.  The examiner opined 
that this chronic pain might be related to a possible history 
of a talocalcaneal tarsal coalition, which is supported by 
radiographs.  The veteran may have sustained a fracture 
through this coalition as evident on a CT scan in the past.  
The examiner stated the veteran's current foot condition 
might be related to symptoms he presented in June 1980, 
although it was as least as likely as it was not. 

Analysis

The veteran claims that his right foot disorder characterized 
as subtalar arthritis with secondary subtalar fusion was 
incurred in service, or alternately, is secondary to his 
service-connected plantar fasciitis.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2001).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Generally, 
when a veteran contends that a service-connected disorder has 
caused a new disability, there must be competent medical 
evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

After a full review of the record, the Board concludes that 
service connection for subtalar arthritis with secondary 
subtalar fusion is warranted.  Service medical records showed 
X-ray evidence of talocalcaneal coalition and mild 
degenerative changes.  The July 2001 VA examiner diagnosed 
the veteran with peroneal tendinitis and status post triple 
arthrodesis for chronic hind foot pain, and stated that this 
chronic pain may be related to a possible history of 
talocalcaneal tarsal coalition as supported by radiographs.  
He added that the veteran might have sustained a fracture 
through this coalition as was evident on a CT scan.  The 
examiner continued that the veteran's current right foot 
disorder might be related to the symptoms that he presented 
in June 1980, although it was as least as likely as it was 
not.

Having reviewed the evidence in its entirety, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's right foot disorder was incurred 
during service.  Having found the evidence to be in 
equipoise, the Board finds that service connection is 
warranted for a right foot disorder characterized as subtalar 
arthritis with secondary subtalar fusion.  See U.S.C.A. § 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  


ORDER

Service connection for a right foot disorder characterized as 
subtalar arthritis with secondary subtalar fusion is granted.



		
	A. BRYANT	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

